
	
		II
		Calendar No. 367
		112th CONGRESS
		2d Session
		S. 1119
		[Report No. 112–161]
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Inouye (for himself,
			 Mr. Rockefeller,
			 Mr. Begich, Ms.
			 Snowe, Ms. Murkowski,
			 Ms. Cantwell, Mr. Kerry, Mr.
			 Whitehouse, Mrs. Boxer, and
			 Mr. Wyden) introduced the following bill;
			 which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		
			April 25, 2012
			Reported by Mr.
			 Rockefeller, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To reauthorize and improve the Marine Debris Research,
		  Prevention, and Reduction Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Trash Free Seas Act of
			 2011.
		2.Modification of
			 purposes of Marine Debris Research, Prevention, and Reduction ActSection 2 of the Marine Debris Research,
			 Prevention, and Reduction Act (33 U.S.C. 1951) is amended—
			(1)by striking
			 paragraph (1) and inserting the following:
				
					(1)to address the
				adverse impacts of marine debris on the marine environment, navigation safety,
				and the United States economy through research, source identification,
				assessment, reduction, removal, and
				prevention;
					;
				and
			(2)in paragraph (3),
			 by inserting and maintain after to
			 develop.
			3.Revision of
			 National Oceanic and Atmospheric Administration Marine Debris Program
			(a)Renaming of
			 Program
				(1)In
			 generalSubsection (a) of section 3 of the Marine Debris
			 Research, Prevention, and Reduction Act (33 U.S.C. 1952) is amended by
			 striking Marine Debris Prevention and Removal Program and
			 inserting Marine Debris Program.
				(2)Clerical
			 amendmentSuch section is amended in the heading by striking
			 Prevention and
			 Removal.
				(3)Conforming
			 amendmentParagraph (7) of section 7 of such Act (33 U.S.C. 1956) is
			 amended by striking Marine Debris Prevention and Removal Program
			 and inserting Marine Debris Program.
				(b)Expansion of
			 Program purposesSubsection (a) of section 3 of such Act (33
			 U.S.C. 1952), as amended by subsection (a)(1), is further amended—
				(1)by striking
			 reduce and prevent and inserting research, assess,
			 reduce, and prevent; and
				(2)by striking
			 and navigation safety. and inserting , navigation safety,
			 and the United States economy..
				(c)Revision of
			 Program componentsSubsection (b) of such section is amended by
			 striking paragraphs (1) through (3) and inserting the following:
				
					(1)Research and
				assessmentThe Administrator shall, in consultation with relevant
				Federal agencies, undertake marine debris research and assessment, reduction
				and prevention efforts, with a focus on marine debris posing a threat to living
				marine resources, the marine environment, navigation safety, or the United
				States economy including the following:
						(A)Research and
				assessment of derelict fishing gear.
						(B)Research and
				assessment of plastics, with respect to the health of the marine
				environment.
						(C)The establishment
				of a process for maintaining an inventory of marine debris types and their
				impacts found in the navigable waters of the United States and the United
				States exclusive economic zone, including impacts on living marine resources,
				the marine environment, navigation safety, and the United States
				economy.
						(D)Measures to
				identify the origin, location, and projected movement of marine debris within
				United States navigable waters, the United States exclusive economic zone, and
				the high seas, including the use of oceanographic, atmospheric, satellite, and
				remote sensing data.
						(2)Prevent, reduce,
				and remove occurrence and impactsThe Administrator shall
				undertake efforts to prevent, reduce, and remove the occurrence and impacts of
				marine debris, including the adverse impacts of derelict fishing gear,
				including by—
						(A)working with other
				Federal agencies to address land-based sources of marine debris;
						(B)conducting
				research and development of alternatives to gear posing threats to the marine
				environment, and methods for marking gear used in specific fisheries to enhance
				the tracking, recovery, and identification of lost and discarded gear;
						(C)developing
				effective nonregulatory measures and incentives to cooperatively reduce the
				volume of lost and discarded fishing gear and to aid in its recovery;
						(D)developing and
				implementing strategies, methods, priorities, and a plan for tracking,
				preventing and removing marine debris that is in, or likely to enter, United
				States navigable waters or the United States exclusive economic zone, including
				the development of local or regional protocols for removal of derelict fishing
				gear and other marine debris;
						(E)providing national
				and regional coordination to assist States, Indian tribes, and regional
				organizations in addressing local marine debris issues;
						(F)promoting
				international action to reduce the incidence of marine debris; and
						(G)developing and
				disseminating tools and products related to the activities described in
				subparagraphs (A) through (E).
						(3)Outreach and
				education
						(A)In
				generalThe Administrator shall undertake outreach and education
				of the public and other stakeholders, such as the fishing industry, fishing
				gear manufacturers, other marine-dependent industries, and the plastic and
				waste management industries, on sources of marine debris, threats associated
				with marine debris, and approaches to identify, determine sources of, assess,
				reduce, remove, and prevent marine debris and its adverse impacts on the marine
				environment, navigation safety, and the United States economy, including
				outreach and education activities through public-private initiatives.
						(B)CoordinationThe
				Administrator shall coordinate outreach and education activities under this
				paragraph with any outreach programs conducted under section 2204 of the Marine
				Plastic Pollution Research and Control Act of 1987 (33 U.S.C.
				1915).
						.
			(d)Modification of
			 requirement To prescribe criteria and guidelines for grant
			 programParagraph (5) of subsection (c) of such section is
			 amended to read as follows:
				
					(5)Grant criteria
				and guidelinesApplicants for and recipients of grants awarded
				under this subsection shall comply with such criteria and guidelines as the
				Administrator shall prescribe to carry out the provisions of this
				subsection.
					.
			4.Expansion of
			 Federal information clearinghouseSection 6 of the Marine Debris Research,
			 Prevention, and Reduction Act (33 U.S.C. 1955) is amended—
			(1)in paragraph (1),
			 by striking and monitoring efforts and inserting
			 monitoring efforts, and best practices; and
			(2)in paragraph (2),
			 by inserting or other for-profit industries after the
			 fishing industry.
			5.Definition of
			 marine debris
			(a)In
			 generalSection 7 of the
			 Marine Debris Research, Prevention, and Reduction Act (33 U.S.C. 1956), as amended by
			 section 3(a)(3), is further amended by adding at the end the following:
				
					(9)Marine
				debrisThe term marine debris means any persistent
				solid material that is manufactured or processed and directly or indirectly,
				intentionally or unintentionally, disposed of or abandoned into the marine
				environment or the Great
				Lakes.
					.
			(b)Conforming and
			 technical amendmentSection 5 of such Act (33 U.S.C. 1954) is
			 amended to read as follows:
				
					5.Biennial progress
				reports of the Interagency Marine Debris Coordinating Committee
						(a)In
				generalNot less frequently
				than once every 2 years, the Interagency Marine Debris Coordinating Committee
				established pursuant to section 2203(a) of the Marine Plastic Pollution
				Research and Control Act of 1987 (33 U.S.C. 1914(a)) (in this section
				referred to as the Interagency Committee) shall, acting through
				the chairperson of the Interagency Committee, submit to the Committee on
				Commerce, Science, and Transportation of the Senate and the Committee on
				Transportation and Infrastructure and the Committee on Natural Resources of the
				House of Representatives a report that evaluates United States and
				international progress in meeting the purposes of this Act.
						(b)ContentsEach report submitted pursuant to
				subsection (a) shall include the following:
							(1)The status of
				implementation of any recommendations and strategies of the Interagency
				Committee and analysis of their effectiveness.
							(2)A summary of the
				marine debris inventory to be maintained by the National Oceanic and
				Atmospheric Administration.
							(3)A review of the
				Marine Debris Program established by section 3, including projects funded and
				accomplishments relating to reduction and prevention of marine debris.
							(4)A review of Coast
				Guard programs and accomplishments relating to marine debris removal, including
				enforcement and compliance with MARPOL requirements.
							(5)Estimated Federal
				and non-Federal funding provided for marine debris and recommendations for
				priority funding
				needs.
							.
			6.Extension of
			 authorization of appropriationsSection 9 of the Marine Debris Research,
			 Prevention, and Reduction Act (33 U.S.C. 1958) is amended, in the
			 matter before paragraph (1), by striking through 2010— and
			 inserting through 2015—.
		
	
		1.Short titleThis Act may be cited as the
			 Trash Free Seas Act of
			 2011.
		2.Modification of purposes
			 of Marine Debris Research, Prevention, and Reduction ActSection 2 of the Marine Debris Research,
			 Prevention, and Reduction Act (33 U.S.C. 1951) is amended—
			(1)by striking paragraph (1)
			 and inserting the following:
				
					(1)to address the adverse
				impacts of marine debris on the marine environment, navigation safety, and the
				United States economy through research, source identification, assessment,
				reduction, removal, and prevention;
					;
				and
			(2)in paragraph (3), by
			 inserting and maintain after to develop.
			3.Revision of National
			 Oceanic and Atmospheric Administration Marine Debris Program
			(a)Renaming of
			 Program
				(1)In
			 generalSubsection (a) of section 3 of the Marine Debris
			 Research, Prevention, and Reduction Act (33 U.S.C. 1952) is amended by
			 striking Marine Debris Prevention and Removal Program and
			 inserting Marine Debris Program.
				(2)Clerical
			 amendmentSuch section is amended in the heading by striking
			 Prevention and
			 Removal.
				(3)Conforming
			 amendmentParagraph (7) of section 7 of such Act (33 U.S.C. 1956) is
			 amended by striking Marine Debris Prevention and Removal Program
			 and inserting Marine Debris Program.
				(b)Expansion of Program
			 purposesSubsection (a) of section 3 of such Act (33 U.S.C.
			 1952), as amended by subsection (a)(1), is further amended—
				(1)by striking reduce
			 and prevent and inserting research, assess, reduce, and
			 prevent; and
				(2)by striking and
			 navigation safety. and inserting , navigation safety, and the
			 United States economy..
				(c)Revision of Program
			 componentsSubsection (b) of such section is amended by striking
			 paragraphs (1) through (3) and inserting the following:
				
					(1)Research and
				assessmentThe Administrator shall, in consultation with relevant
				Federal agencies, undertake marine debris research and assessment, reduction
				and prevention efforts, with a focus on marine debris posing a threat to living
				marine resources, the marine environment, navigation safety, or the United
				States economy, including the following:
						(A)Research and assessment
				of derelict fishing gear.
						(B)Research and assessment
				of plastics, with respect to the health of the marine environment.
						(C)The establishment of a
				process for maintaining an inventory of marine debris types and their impacts
				found in the navigable waters of the United States and the United States
				exclusive economic zone, including impacts on living marine resources, the
				marine environment, navigation safety, and the United States economy.
						(D)Measures to identify the
				origin, location, and projected movement of marine debris within United States
				navigable waters, the United States exclusive economic zone, and the high seas,
				including the use of oceanographic, atmospheric, satellite, and remote sensing
				data.
						(2)Prevent, reduce, and
				remove occurrence and impactsThe Administrator shall undertake
				efforts to prevent, reduce, and remove the occurrence and impacts of marine
				debris, including the adverse impacts of derelict fishing gear, including
				by—
						(A)working with other
				Federal agencies to address land-based sources of marine debris;
						(B)conducting research and
				development of alternatives to gear posing threats to the marine environment,
				and methods for marking gear used in specific fisheries to enhance the
				tracking, recovery, and identification of lost and discarded gear;
						(C)conducting
				research—
							(i)related to
				shoreline resiliency to marine debris impacts; and
							(ii)for purposes of—
								(I)navigation
				safety;
								(II)protecting living marine
				resources;
								(III)protecting the marine
				environment; or
								(IV)protecting the economy
				of the United States;
								(D)developing
				effective nonregulatory measures and incentives to cooperatively reduce the
				volume of lost and discarded fishing gear and to aid in its recovery;
						(E)developing
				interagency action plans for the preparation for, and timely response to, a
				severe marine debris event that include—
							(i)plans to
				coordinate State, tribal, and local governments which respond to other types of
				marine debris to ensure adequate, timely, and efficient response;
							(ii)utilizing appropriate
				Federal agencies and departments, State, tribal, and local governments,
				including the Interagency Committee, to assess the unique and unknown potential
				impacts of a severe marine debris event; and
							(iii)adequately prioritizing
				response needs for a severe marine debris event, including assessing—
								(I)potential
				impacts to human health;
								(II)potential impacts to
				natural resources;
								(III)potential impacts to
				navigation safety;
								(IV)potential impacts to
				livestock and aquaculture health; and
								(V)models capable of
				projecting debris volume and trajectory to allow the committee to prioritize
				and direct resources to regional response programs;
								(F)carrying out
				research relating to assessing the potential economic impacts of severe marine
				debris events on the economies of coastal States, including impacts to fishing,
				shipping, transportation, aquaculture, ecotourism, and other industries, as the
				Administrator considers appropriate;
						(G)developing and
				implementing strategies, methods, priorities, and a plan for tracking,
				preventing, and removing marine debris that is in, or likely to enter, United
				States navigable waters or the United States exclusive economic zone, including
				the development of local or regional protocols for removal of derelict fishing
				gear and other marine debris;
						(H)providing
				national and regional coordination to assist States, Indian tribes, and
				regional organizations in addressing local marine debris issues;
						(I)promoting
				international action to reduce the incidence of marine debris; and
						(J)developing and
				disseminating tools and products related to the activities described in
				subparagraphs (A) through (I).
						(3)Outreach and
				education
						(A)In
				generalThe Administrator shall undertake outreach and education
				of the public and other stakeholders, such as the fishing industry, fishing
				gear manufacturers, other marine-dependent industries, and the plastic and
				waste management industries, on sources of marine debris, threats associated
				with marine debris, and approaches to identify, determine sources of, assess,
				reduce, remove, and prevent marine debris and its adverse impacts on the marine
				environment, navigation safety, and the United States economy, including
				outreach and education activities through public-private initiatives.
						(B)CoordinationThe
				Administrator shall coordinate outreach and education activities under this
				paragraph with any outreach programs conducted under section 2204 of the Marine
				Plastic Pollution Research and Control Act of 1987 (33 U.S.C.
				1915).
						.
			(d)Modification of
			 requirement To prescribe criteria and guidelines for grant
			 programParagraph (5) of subsection (c) of such section is
			 amended to read as follows:
				
					(5)Grant criteria and
				guidelinesApplicants for and recipients of grants awarded under
				this subsection shall comply with such criteria and guidelines as the
				Administrator shall prescribe to carry out the provisions of this
				subsection.
					.
			4.Expansion of Federal
			 information clearinghouseSection 6 of the Marine Debris Research,
			 Prevention, and Reduction Act (33 U.S.C. 1955) is amended—
			(1)in paragraph (1), by
			 striking and monitoring efforts and inserting monitoring
			 efforts, and best practices; and
			(2)in paragraph (2), by
			 inserting or other for-profit industries after the
			 fishing industry.
			5.Definition of marine
			 debris
			(a)In
			 generalSection 7 of the
			 Marine Debris Research, Prevention, and Reduction Act (33 U.S.C. 1956), as amended by
			 section 3(a)(3), is further amended by adding at the end the following:
				
					(9)Marine
				debrisThe term marine debris means any persistent
				solid material that is manufactured or processed and directly or indirectly,
				intentionally or unintentionally, disposed of or abandoned into the marine
				environment or the Great Lakes.
					(10)Severe marine debris
				eventThe term severe marine debris event means a
				period, as determined by the Administrator, of atypically large amounts of
				marine debris inside, or about to enter, the United States exclusive economic
				zone caused by—
						(A)a natural
				disaster, including a tsunamis, flood, landslide, or hurricane; or
						(B)any other source, as
				identified by the
				Administrator.
						.
			(b)Conforming and
			 technical amendmentSection 5 of such Act (33 U.S.C. 1954) is
			 amended to read as follows:
				
					5.Biennial progress
				reports of the Interagency Marine Debris Coordinating Committee
						(a)In
				generalNot less frequently
				than once every 2 years, the Interagency Marine Debris Coordinating Committee
				established pursuant to section 2203(a) of the Marine Plastic Pollution
				Research and Control Act of 1987 (33 U.S.C. 1914(a)) (in this section
				referred to as the Interagency Committee) shall, acting through
				the chairperson of the Interagency Committee, submit to the Committee on
				Commerce, Science, and Transportation of the Senate and the Committee on
				Transportation and Infrastructure and the Committee on Natural Resources of the
				House of Representatives a report that evaluates United States and
				international progress in meeting the purposes of this Act.
						(b)ContentsEach report submitted pursuant to
				subsection (a) shall include the following:
							(1)The status of
				implementation of any recommendations and strategies of the Interagency
				Committee and analysis of their effectiveness.
							(2)A summary of the marine
				debris inventory to be maintained by the National Oceanic and Atmospheric
				Administration.
							(3)A review of the Marine
				Debris Program established by section 3, including projects funded and
				accomplishments relating to reduction and prevention of marine debris.
							(4)A review of Coast Guard
				programs and accomplishments relating to marine debris removal, including
				enforcement and compliance with MARPOL requirements.
							(5)Estimated Federal and
				non-Federal funding provided for marine debris and recommendations for priority
				funding
				needs.
							.
			6.Extension of
			 authorization of appropriationsSection 9 of the Marine Debris Research,
			 Prevention, and Reduction Act (33 U.S.C. 1958) is amended, in the
			 matter before paragraph (1), by striking through 2010— and
			 inserting through 2016—.
		
	
		April 25, 2012
		Reported with an amendment
	
